Citation Nr: 1505401	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for a chronic right ankle sprain.

2.  Entitlement to service connection for migraine headaches, claimed as headaches, to include as related to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, claimed as chronic fatigue syndrome, to include as related to an undiagnosed illness.

4.  Entitlement to service connection for sleep problems, diagnosed as sleep apnea, to include as related to an undiagnosed illness.

5.  Entitlement to service connection for pes planus, claimed as flat feet.

6.  Entitlement to service connection for a chronic skin rash, diagnosed as chronic tinea corporis, to include as related to an undiagnosed illness.

7.  Entitlement to service connection for a low back disability, diagnosed as a low back strain.

8.  Entitlement to service connection for muscle pain, to include as related to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and November 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing in January 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

The Virtual VA paperless claims processing system contains the transcript from the January 2014 Videoconference hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are duplicative of the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that there are outstanding VA treatment records pertaining to the Veteran's claims that need to be obtained.  Specifically, in his June 2013 appeal on a VA Form 9, the Veteran indicated that he had a primary care doctor (Dr. C. T.-V.) at the VA Mobile Clinic.  Additionally, during his January 2014 Board hearing, the Veteran testified that he had been receiving treatment from the Alexandria VA Medical Center (VAMC) since 1991.  In a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, dated in October 2009, the Veteran indicated that he had been receiving treatment from the Alexandria VAMC.  However, the file does not contain any VA treatment records.  Accordingly, the AOJ should attempt to obtain any outstanding VA treatment records pertaining to the Veteran's claims, to include records from the Alexandria VAMC beginning in or around 1991 and the VA Mobile Clinic (Dr. C. T.-V.).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Increased Rating - Right Ankle

As the AOJ will be obtaining updated VA treatment records on remand, under the duty to assist, the Veteran should be afforded a current VA examination to determine the nature and severity of his service-connected chronic right ankle sprain.




Migraine Headaches

The Veteran is currently receiving a noncompensable evaluation for his service-connected allergic rhinitis with associated headaches.  He has also claimed that he has separate migraine-like headaches as a result of service, to include his service in the Persian Gulf.  In a VA examination dated in October 2012, the Veteran reported two types of headaches.  The examiner indicated that one type of the Veteran's headaches was associated with his sinus condition.  The Veteran also reported "migraine" headaches, which he treated with over-the-counter medication.  The examiner noted that this type of headache had no relation to the Veteran's sinus symptoms.  The examiner found that the headaches the Veteran referred to as "migraine" headaches were less likely than not typical migraine headaches.  He instead diagnosed them as headaches, NOS.  

The Board is cognizant that the Veteran's current headache problems have been largely attributed to a known clinical diagnosis, specifically allergic rhinitis with associated headaches.  Notwithstanding, the Board notes that the evidence of record suggests that the Veteran's separate diagnosis of headaches, NOS, may be due to an undiagnosed Gulf War illness and governed by the provisions of 38 C.F.R. § 3.317.  There are no etiology opinions of record with respect to the Veteran's claimed headaches disorder.  On remand, the AOJ should schedule the Veteran for an appropriate VA examination, including an opinion addressing the questions regarding the nature, onset and etiology of his claimed headaches, to include consideration of whether the Veteran's headache condition is consistent with an undiagnosed Gulf War illness or is otherwise related to his active service.

Chronic Fatigue Syndrome and Sleep Apnea

The Veteran contends that he has chronic fatigue syndrome and sleep problems as a result of his service in the Persian Gulf.  In an April 2010 VA examination, the examiner noted that the Veteran did not meet the required six out of ten symptoms of the chronic fatigue syndrome diagnostic criteria.  The examiner therefore found the Veteran did not have a diagnosis of chronic fatigue syndrome.  Although the examiner found that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome, the examiner did not address whether the Veteran's complaints of fatigue were consistent with an undiagnosed Gulf War illness.  Similarly, the Veteran also contends that he has had sleep disturbances since leaving service.  The Board notes that the Veteran was diagnosed with sleep apnea in May 2010.  

From the evidence of record it is unclear whether the Veteran's diagnosed sleep apnea and complaints of fatigue are separate problems or interrelated issues.  There are no etiology opinions of record with respect to these claims.  On remand, the AOJ should schedule the Veteran for an appropriate VA examination, including an opinion addressing the questions regarding the nature, onset and etiology of his claimed fatigue and sleep disturbances, to include consideration of whether the Veteran's fatigue and sleep problems are consistent with an undiagnosed Gulf War illness or are otherwise related to his active service.

Pes Planus

The Veteran contends that his pre-existing pes planus disability was aggravated beyond its natural progression by his active duty service.  Specifically, the Veteran contends that he was a paratrooper in service and participated in numerous parachute jumps, which further aggravated his foot disability.  Although pes planus was noted on the Veteran's service entrance examination, it was described as asymptomatic and mild.  The Veteran claims that his feet were not painful prior to service.

Significantly, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

There are no etiology opinions of record with respect to the Veteran's claim for entitlement to service connection for pes planus.  On remand, the AOJ should schedule the Veteran for an appropriate VA examination, with an opinion addressing whether the Veteran's pre-existing pes planus disability was aggravated during his active duty service.

Skin Rash

The Veteran claims that he has a chronic skin rash disability as a result of his service in the Persian Gulf.  In a VA examination dated in April 2010, the Veteran reported the onset of his skin rash in 1995 (post-service).  He indicated that the rash was present on his groin and inner thighs.  The examiner diagnosed chronic tinea corporis.  There are no etiology opinions of record with respect to the Veteran's claimed skin rash disorder.  The Board is cognizant that the Veteran's current skin rash has been largely attributed to a known clinical diagnosis, specifically chronic tinea corporis.  Notwithstanding, the Board notes that the evidence of record suggests that the Veteran's chronic skin rash may be due to an undiagnosed Gulf War illness and governed by the provisions of 38 C.F.R. § 3.317.  On remand, the AOJ should schedule the Veteran for an appropriate VA examination, including an opinion addressing the questions regarding the nature, onset and etiology of his claimed skin rash, to include consideration of whether the Veteran's skin rash is consistent with an undiagnosed Gulf War illness or is otherwise related to his active service.

Low Back Strain and Muscle Pain

The Veteran contends that he has a low back strain as a result of his active duty service.  In an opinion dated in October 2012, a VA examiner found that the Veteran's low back strain was less likely as not related to service.  The examiner explained that although the service treatment records confirmed the Veteran had complaints of low back pain following a motor vehicle accident in 1989, the record was void of any complaints of or treatment for low back pain from 1989 to 2011.  The examiner therefore found that a chronic low back condition stemming from the Veteran's complaints of back pain in 1989 was not established.  The Board finds this opinion to be inadequate because although the examiner found that the 1989 motor vehicle accident was not the cause of the Veteran's current back disability, the examiner did not provide an alternate explanation for the likely etiology of the Veteran's currently diagnosed low back strain.  Moreover, although the examiner found that the Veteran did not report back problems until 2011, the Veteran has reported ongoing VA treatment for his back which was not available for the examiner to consider when formulating his opinion.  In particular, on his VA Form 9 dated in June 2013, the Veteran indicated that his VA primary care doctor found a bulging disc in his back.  

As to the Veteran's claim regarding muscle pain, in his April 2010 VA examination, the Veteran reported muscle pain in his lower back.  The Veteran denied any other muscle problems or symptoms.  There was no complaint of generalized muscle ache or tender points.  On examination, there was spasm of the bilateral lower lumbar paraspinal muscles.  The examiner noted that there was no evidence of fibromyalgia.  In his January 2014 Videoconference hearing, the Board testified that his muscle pain was primarily located in his back.

From the evidence of record it is unclear whether the Veteran's diagnosed low back strain and complaints of muscle pain (primarily in the low back area) are separate problems or interrelated issues.  In light of the foregoing, the AOJ should schedule the Veteran for an appropriate VA examination, including an opinion addressing the questions regarding the nature, onset and etiology of his claimed low back strain and muscle pain (primarily in the low back area), to include consideration of whether the Veteran's low back strain and/or muscle pain is consistent with an undiagnosed Gulf War illness or are otherwise related to his active service, to include a motor vehicle accident in 1989.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed disabilities, to include any treatment records identified by the Veteran from the VA Mobile Clinic and the Alexandria VAMC.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completion of the above development, the Veteran should be afforded a VA examination, to be performed by an appropriate physician, to determine the current symptoms, manifestations, and severity of the Veteran's chronic right ankle sprain.  The claims file, including a copy of this remand, must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, to include physical inspection of the right ankle, range of motion testing, repetitive motion testing, and stability testing.  All findings from such testing should be expressed.  

All pertinent symptomatology, including right ankle range of motion (expressed in degrees) and all neurological findings should be reported in detail.  The examiner should comment on whether any limitation of motion shown is moderate versus marked.  The examiner should also comment on whether the Veteran has additional functional loss on repetition of movement, such as weakness, fatigability, incoordination, or additional pain.  The examiner should specify whether there is ankylosis.

3. After completion of the development in step 1, the Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of his claimed headaches disability, diagnosed as headaches NOS.  The claims folder, including a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should provide answers to the following questions:

		(a) Identify whether or not the Veteran has a 
		current headaches disability, separate from the 
		headaches associated with his allergic rhinitis.  
		If a headaches disability is identified, the 
		examiner should identify with specificity the 
		nature of the headaches disability or express an 
		opinion as to whether his symptoms are due to a 
		diagnosed or undiagnosed illness.

		(b) For any headaches disability identified, 
		separate from the headaches associated with the 
		allergic rhinitis, is it at least as likely as not (50 
		percent or greater probability) that the disability 
		had its onset in service or is otherwise related 
		to service, to include service in the Persian 
		Gulf.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

4. After completion of the development in step 1, the Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of his fatigue and sleep problems, claimed as chronic fatigue syndrome and diagnosed as sleep apnea.  The claims folder, including a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should provide answers to the following questions:

(a) Identify whether or not the Veteran has a 
		current disability manifested by fatigue and/or 
		sleep disturbances, to include chronic fatigue 
		syndrome and/or sleep apnea.  If a disability 
		manifested by fatigue and/or sleep disturbances 
		is identified, the examiner should identify with 
		specificity the nature of the disability or 
		express an opinion as to whether such disability 
		is due to a diagnosed or undiagnosed illness.

		(b) For any disability manifested by fatigue 
		and/or sleep disturbances identified, to include 
		the currently diagnosed sleep apnea, is it at 
		least as likely as not (50 percent or greater 
		probability) that the disability had its onset in 
		service or is otherwise related to service, to 
		include service in the Persian Gulf.

In rendering the requested opinion, the examiner should clarify whether the Veteran's claimed problems with fatigue are related to his diagnosed sleep apnea, or whether they are separate and distinct issues.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

5. After completion of the development in step 1, the Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of his pes planus disability.  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should indicate whether the Veteran's pes planus, which was noted on entrance into service and described as asymptomatic and mild, clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disorder during active duty.

In rendering an opinion, the examiner should note and discuss the Veteran's contention that his pes planus was not painful upon entrance into service, but became painful during service.  The examiner should also discuss the impact the Veteran's paratrooper duties in service may have had on his pes planus.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

6. After completion of the development in step 1, the Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of his claimed chronic skin rash, diagnosed as chronic tinea corporis.  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should provide answers to the following questions:

(a) Identify whether or not the Veteran has a 
		current chronic skin disorder manifested by the
      Veteran's description of the recurrent chronic 
      rash, to include chronic tinea corporis.  If a 
      chronic skin disorder is identified, the examiner 
      should identify with specificity the nature of 
      the skin disorder or express an opinion as to
      whether such disability is due to a diagnosed 
      or undiagnosed illness.

		(b) For each skin disorder identified, to include 
		the currently diagnosed chronic tinea corporis, 
		is it at least as likely as not (50 percent or 
		greater probability) that the disability had its 
		onset in service or is otherwise related to 
		service, to include service in the Persian Gulf.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

7. After completion of the development in step 1, the Veteran should be afforded a VA examination, in order to obtain a medical opinion as to the nature and etiology of his claimed low back strain and muscle pain.  The entire claims file, including a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should provide answers to the following questions:

(a) Identify whether or not the Veteran has a 
		current disorder manifested by the Veteran's 
		description of his muscle pain (primarily in the 
		lower back).  If a muscle disorder is identified, 
		the examiner should identify with specificity 
		the nature of the muscle disorder or express an
      opinion as to whether such disability is due to a 
      diagnosed or undiagnosed illness.
      
      (b) Identify any current low back disability.

		(c) For any muscle disorder identified,
is it at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service, to include service in the Persian Gulf.

(d) For any low back disability identified, to include a low back strain, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service, to include service in the Persian Gulf.

In rendering the requested opinions, the examiner should clarify whether the Veteran's claimed muscle pain (described as primarily in the lower back) is related to his diagnosed low back strain, or whether it is a separate disability.  

The examiner should also address whether any currently diagnosed low back disability is related to the in-service motor vehicle accident in 1989, in which the Veteran complained of low back pain.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

8. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




